Citation Nr: 0506729	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-16 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial evaluation for Type 2 
diabetes mellitus, currently rated 20 percent disabling.

ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1966.

In a rating decision dated in August 2002, the San Juan, 
Puerto Rico, Regional Office, (RO) of the Department of 
Veterans Affairs (VA) granted service connection for Type 2 
diabetes mellitus.  The RO assigned a 10 percent evaluation 
for Type 2 diabetes mellitus, effective July 2001.  The 
veteran submitted a timely notice of disagreement with the 
assigned rating.  Thereafter, based on the receipt of 
additional information, the RO, by rating action dated in May 
2003, increased the initial evaluation in effect for the 
veteran's service-connected Type 2 diabetes mellitus to 20 
percent, effective May 8, 2001.  The veteran continues to 
disagree with the assigned rating.

The case was previously before the Board in February 2004, at 
which time it was remanded for additional development.


FINDING OF FACT

The veteran's service-connected diabetes mellitus requires 
the use of oral hypoglycemic agents and a restricted diet.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent evaluation for diabetes, mellitus, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.14, 4.119, Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA), upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC   8-2003.  In the present 
case, § 5103(a) notice was provided in April 2002 relative to 
the service connection issue adjudicated in the rating 
decision on appeal, from which notice of disagreement raised 
the increased rating issue on appeal.  As such, the exclusion 
from the VCAA notice requirement contemplated in VAOPGCPREC 
08-2003 is applicable in this case.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
as well as VA examination records.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Factual Background

Private treatment records, which include physician's notes 
and laboratory reports, dated from August 1982 to January 
2003, reveal that the veteran sought treatment for his 
diabetes mellitus, type 2.  These records indicate that the 
veteran's diabetes was treated with Glynase and that the 
veteran was on a strict diet.

The veteran was afforded a VA examination for his diabetes 
mellitus in March 2004.  He reported that he was diagnosed 
with diabetes mellitus in 1982, that he was being treated 
with Glynase since his diagnosis was made, and that he had 
never been treated with insulin.  The examiner reported that 
there was no history of hospitalization due to ketoacidosis 
nor hypoglycemic reactions, that the veteran followed a 
strict diabetic diet, and that there was no evidence of 
restriction of daily living activities due to his diabetes.  
He also reported that the veteran denied visual problems, 
neurologic symptoms, anal pruritis, or loss of strength.  The 
veteran indicated that he had been diagnosed with 
hypertension about one year prior, but denied any vascular or 
cardiac symptoms.  The examiner also noted that the veteran 
was being treated with Glynase and Glucophage.  The examiner 
further indicated that laboratory testing revealed serum 
creatinine and blood urine nitrogen (BUN) were within normal 
limits.  Additionally, the veteran's urinalysis revealed no 
evidence of proteinuria and his glycosylated hemoglobin test 
reported in 7.7 percent.  The veteran was diagnosed with 
diabetes mellitus, type 2 and arterial hypertension, not 
likely related to the veteran's diabetes.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

As the veteran takes issue with the initial rating assigned 
when service connection was granted for diabetes mellitus, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

Analysis

The veteran's diabetes mellitus, type 2 is currently assigned 
a 20 percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2004).  

Under Diagnostic Code 7913, a 20 percent is warranted for 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus that requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent rating is assigned when the condition requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating is assigned when more than one daily injection of 
insulin is required with restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreation activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated.

After reviewing the evidence of record, the Board finds that 
the veteran's diabetes mellitus is no more than 20 percent 
disabling.  The medical evidence shows that the veteran is a 
non-insulin dependent diabetic, who requires oral 
hypoglycemic agents (Glucophage and Glynase) and a restricted 
diet.  There is no evidence that there are specific 
restrictions or regulation of activities because of his 
diabetes.  In fact, on examination in March 2004, the 
examiner indicated that there was no evidence that the 
veteran's activities of daily living were restricted due to 
diabetes mellitus.  In addition, on the same March 2004 
examination, the examiner reported that the veteran did not 
have a history of hospitalization due to ketoacidosis or 
hypoglycemic reactions.  Therefore, the preponderance of the 
evidence is against a rating in excess of 20 percent for 
diabetes mellitus, type 2.

ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type 2, is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


